DETAILED ACTION

The following FINAL Office action is in response to Amendment filed on June 15, 2021 for application 15487530.
            
	
Acknowledgements

Claims 8-9 and 19-20 are canceled.
Claims 1, 3-7, 10-12, 14-18, and 21-22 are pending.
Claims 1, 3-7, 10-12, 14-18, and 21-22 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .





Response to Arguments


Applicant’s arguments are moot under new grounds of rejection.







Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 8-12, 14, 19 and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over LU (US 2017/0180128 A1) in view of Davis (US 2016/0342994 A1) in further view of Lingappa et al. (US 2015/0371224 A1) in further view of Spiro et al. (US 2016/0218873 A1) 
Regarding Claims 1 and 12, LU discloses a method for issuing authentication information, comprising steps of: 
acquiring, by the managing server,   identification information of a specific user from the user device in response to a request for issuing the authentication information (¶0037-¶0038)
determining that the identification information is registered (¶0039, ¶0043, ¶0063)
creating a transaction with an output including: (i) the specific user's public key, (ii) a hash value of the identification information or its processed value
 - recording the transaction on a blockchain (¶0066, ¶0069, ¶0072, ¶0075)
LU does not disclose acquiring, by a managing server, a transaction ID representing location information of the transaction recorded on the blockchain.
Davis however discloses acquiring, by a managing server, a transaction ID representing location information of the transaction recorded on the blockchain (¶0100, ¶0118).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of LU to include acquiring, by a managing server, a transaction ID representing location information of the transaction recorded on the blockchain, as disclosed in Davis, in order to provide consumers and merchants the benefits of the decentralized blockchain while still maintaining security of account information  and strong defense against fraud and theft (see Davis ¶0005).
The combination of LU and Davis does not disclose and (iii) information on a cost deposit against revocation with a certain amount required to revoke the authentication information.
Lingappa however discloses and (iii) information on a cost deposit against revocation with a certain amount required to revoke the authentication information (¶0088).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of LU and Davis to include and (iii) information on a cost deposit against revocation with a certain amount required to revoke the authentication information, as disclosed in Lingappa, in order to provide a system where Trans actions performed through the cryptocurrency payment network using the digital currency can be tracked and maintained in a ledger of transactions (see Lingappa ¶0013).
The combination of LU, Davis and Lingappa does not disclose generating and sending a notifying signal from a requesting server to a user device for the user device to generate a public key and a private key for the user device; in response to receiving the notifying signal, the user device blocking a network connection on the user device while generating the public key and the private key; after generating the public key for the user device, and reconnecting the user device to the network, providing the public key to a managing server.
Spiro however discloses:
- generating and sending a notifying signal from a requesting server to a user device for the user device to generate a public key and a private key for the user device (¶0029)
- in response to receiving the notifying signal, [the user device blocking a network connection on the user device] while generating the public key and the private key (¶0029).
- after generating the public key for the user device, and reconnecting the user device to the network, providing the public key to a managing server (¶0029)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of LU, Davis and Lingappa to include generating and sending a notifying signal from a requesting server to a user device for the user device to generate a public key and a private key for the user device; in response to receiving the notifying signal, the user device blocking a network connection on the user device while generating the public key and the private key; after generating the public key for the user device, and reconnecting the user device to the network, providing the public key to a managing server, as disclosed in Spiro, in order to securely stores private cryptographic keys while still enabling the keys to be quickly and easily accessed as needed in a financial transaction or other cryptographic authentication process (see Spiro abstract).

Regarding Claims 3 and 14, Davis wherein the transaction includes: information on a previous transaction ID for bitcoin payment used to identify a location where bitcoins to be used among bitcoins held by the specific user are stored through previous transaction information for the bitcoin payment, information on an authority of the specific user to use bitcoins, information on a public key for the to determine a validity of the authority to use bitcoins, user verification hash information, and OP-RETURN information that it is not a bitcoin transaction but a meta transaction for recording information (¶0027, ¶0039, ¶0100, ¶0116, ¶0118, claim 8).
Regarding Claims 8 and 19, LU discloses generating, by the user device, the specific user's public and private keys (¶0076).
Regarding Claims 10 and 21, LU discloses wherein the user device encrypts the generated private key based on a password entered and an image selected by the specific user and stores the encrypted private key (¶0042).
Regarding Claims 11 and 22, LU discloses wherein the identification information includes at least some of information on the specific user's name, birth date, phone number and email address (¶0037).
Claims 4-5 and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over LU, Davis, Lingappa and Spiro in further view of Campagna et al. (US 2013/0046972 A1)
Regarding Claim 4 and 15, the combination of LU, Davis, Lingappa and Spiro does not disclose wherein the transaction further includes: information on a cost of registering the specific user's public key and the user verification hash information necessary to use the authentication information.
Campagna however discloses wherein the transaction further includes: information on a cost of registering the specific user's public key and the user verification hash information necessary to use the authentication information (¶0028).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of LU, Davis, Lingappa and Spiro to include wherein the transaction further includes: information on a cost of registering the specific user's public key and the user verification hash information necessary to use the authentication information, as disclosed in Campagna, in order to provide a uniquely provide credentials to hardware (see Campagna ¶0004).
Regarding Claims 5 and 16, Davis discloses wherein the transaction further includes: information on a bitcoin address of a cost deposit against revocation for transfer thereof to a designated bitcoin address and information on the transfer of the cost deposit against revocation which includes an amount thereof (¶0028).
Claims 6-7 and 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over LU, Davis, Lingappa and Spiro in further view of Datta et al. (US 2007/0277223 A1)
Regarding Claims 6 and 17, the combination of LU, Davis, Lingappa and Spiro does not disclose (i) hashing, by the requesting server, the personal information to acquire user identification hash information, (ii) creating, by the requesting server, a REQ signal of requesting for creating a transaction by using the user identification hash information, the specific user's public key, and the specific user's identification information, and (iii) transmitting, by the requesting server, the REQ signal to the managing server. 
Datta however discloses before the acquiring identification information by the managing server, receiving, by a requesting server, the specific user's public key and personal information for the issuance of the authentication information from the user device and (i) hashing, by the requesting server, the personal information to acquire user identification hash information, (ii) creating, by the requesting server, a REQ signal of requesting for creating a transaction by using the user identification hash information, the specific user's public key, and the specific user's identification information, and (iii) transmitting, by the requesting server, the REQ signal to the managing server (¶0024, ¶0030).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system of LU, Davis, Lingappa and Spiro to include (i) hashing, by the requesting server, the personal information to acquire user identification hash information, (ii) creating, by the requesting server, a REQ signal of requesting for creating a transaction by using the user identification hash information, the specific user's public key, and the specific user's identification information, and (iii) transmitting, by the requesting server, the REQ signal to the managing server, as disclosed in Datta, in order to provide a trusted or secured environment in a microprocessor (see Datta ¶0010).
Regarding Claims 7 and 18, Datta discloses retrieving the personal information for issuing the authentication information is from a database including user identification information, creating at the requesting server the notifying signal for guiding a generation of the specific user's public and private keys (¶0030, ¶0033, ¶0040-¶0041).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128.  The examiner can normally be reached on 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEHRA RAZA/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685